 CLARK PRINTINGCOMPANY, INC.121Nor is. the pilot an independent contractor.8Our guidein deter-miningsuch status is the application of the "right of control" test.If the person for whom the services are performed reserves the rightto control not only the end to be achieved but also the means by whichthe result is to be attained, an employer-employee relationshipexists.Put another way, as Judge Learned Hand stated, "The test lies in thedegree to which the principal may intervene to control the detailsof the agent's performance; and that in the endis allthat can besaid ...." 8 The record, as indicated above, fullyrevealsthat thepilot's temporary direction of the helmsman and other crewmembersis always subject to the captain's continuousindependent evaluationof the circumstances surrounding the navigation of the ship.Thepilot's functions are integrated into the shipowner'smaritime opera-tions in a manner characteristic of an employer-employee relation-ship (see Restatement of the Law of Agency, 2d, sec. 220(2) (h),p. 489) and, in our opinion, these pilots are employees, "as a matter ofeconomic reality."U.S. v. Silk,331 U.S. 704, 713.Furthermore, it would appear that in the applicationof our super-visory and independent contractor standards to thepeculiar nature ofthe maritime setting of this case, we should consider what appears tobe the somewhat different and more rigid aspects of discipline andresponsibility existing aboard ship.Thus, althoughcertain testi-mony, standing alone, may point tosomeform of supervisory orindependent contractor status, the record takenas a whole persua-sively indicates that the pilots are "employees" functioning under thestrict authority and responsibility of the captainand should remainsubject to the benefits and obligations of the Act.8 Congress broadly viewed as employees persons who"work for wages or salaries underdirect supervision,"and as independent contractors persons who"undertake to do a jobfor a price, decide how the work will be done, usually hire others to do the work, anddepend for their income not upon wages,'but upon the differencebetween whatthey payfor goods,materials and labor and what they receive for the end result, that is, uponprofit."H. Rept 245 on H.R. 3020,80th Cong.,1st sess., p. 18.9RadioCity Music Hail Corp. v. U.S.,135 F. 2d 715,717 (C.A. 2).Clark Printing Company, Inc.andAmalgamated Lithographersof America, Local No.25,' affiliated with Amalgamated Lithog-raphers of AmericaClark Printing Company, Inc.andAmalgamated Lithographersof America,Local No. 25, affiliated with Amalgamated Lithog-raphers of America.Cases Nos. 17-CA-2138 and 17-RC-4050.February 26, 1964DECISION, ORDER, AND CERTIFICATION OFRESULTS OF ELECTIONOn September 4, 1963, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding that the146 NLRB No. 10. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had not engaged in the unfair labor practices 'alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.TheTrial Examiner further recommended that the challenge to Tierney'sballot in the election conducted in Case No. 17-RC-4050 be sustained.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner except as noted hereafter.'The Trial Examiner has recommended dismissal of allegations thatinterrogation of two employees about their voting intentions in a forth-coming representation election was violative of Section 8 (a.) (1) ofthe Act.He relied on the Board's decision inGeneral Electric Com-pany,143 NLRB 926, and also found that interrogation as to one em-ployee, Barnard, was mere trivia and not coercive.The Trial Ex-aminer further concluded that the Respondent's use of an employmentform requiring job applicants to disclose their union affiliation did notwarrant a finding of a violation of the Act because use of the employ-ment form had been discontinued prior to the filing of charges here.We are reluctant to dismiss as trivia any interrogation of employeesas to how they intend to vote in a pending representation election.Such conduct tends to undermine the very purpose of a -Board-conducted election, i.e., the opportunity for an employee to cast a secretballot without the necessity of publicly declaring his position towarda proposed bargaining representative.TheGeneral Electric Com-panycase,supra,is distinguishable in that it did not involve specificinterrogation as to employees' voting intentions. Inasmuch as theparties had previously consented to the election, the Respondent hadno justification for such interrogation here.Moreover, in theGeneralElectriccase there were approximately 600 employees in the plant.In the instant case, the appropriate unit consists of approximately six1As there was no exception to the Trial Examiner's finding that Tierney was not dis-criminatorily discharged in violation of Section 8(a) (3) of the Act, we adopt such findingpro forma.As this finding disposes of the contention that Tierney was entitled to votein the subsequent election,we accordingly sustain the challenge to his vote in the repre-sentation case. CLARK PRINTING COMPANY, INC.123employees.In these circumstances, we find this conduct violative ofSection 8(a) (1).2While use of an employment form requiring disclosure of an indi-vidual's union affiliation is notper seviolative of Section 8 (a) (1), nojustification was offered for its use in this case.Moreover, discontinu-ing the use of such form does not render such conduct moot, as findingsof violations and remedies therefor serve a preventive as well as aremedial purpose. In view of the unlawful interrogation of em-ployees and in the absence of any valid justification for inquiring intojob applicants' union affiliation, we conclude that use of such employ-ment form was also violative of Section 8 (a) (1) of the Act .3As noted previously, we sustain the challenge to the ballot cast byRichard Tierney in the election conducted in Case No. 17-RC-4050.As the Petitioner did not receive a majority of the votes cast, we shallissue a certification of results of the election to that effect.THE EFFECTS OF. THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with its operations as set forth in the Intermediate Report,have a close, intimate, and substantial relation to trade, traffic, andcommerce among' the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent engaged in certain unfair laborpractices, we shall order that it cease and desist therefrom and takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Clark Printing Company, Inc., is engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act.2.Amalgamated Lithographers of America, Local No. 25, affiliatedwith Amalgamated Lithographers of America, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2 Lincoln BearingCo., 133 NLRB 1069,1070,at footnote 3..Member Brown did not'partial pate in theGeneral Electricdecision.Without affirmingthe distinction drawn between the cases insofar as it implies that the different result waswarranted inGeneral Electric,Member Brown agrees that Respondent violated Section8(a)(1) herein..$ SeeSchottMetal Products Company,128 NLRB.415, at 430;TransamericanFreightLines,Inc.,122NLRB _1033, at 1034,footnote 3....... 124DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interrogating employees.about their voting intentions in aforthcoming representation election,and byutilizing an employmentform requiring job applicants to disclosetheirunion affiliation, theRespondent violated Section 8 (a) (1) ofthe Act.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Clark PrintingCompany, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :'(a)Interrogating employees about their voting. intentions in anyrepresentation election or using an employment form requiring jobapplicants to disclose their union affiliation, in a manner constitutinginterference, restraint, or coercion within the meaning of Section8 (a) (1) of the Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist AmalgamatedLithographers of America, Local No. 25, affiliated with AmalgamatedLithographers of America, or any other labor organization, to bargaincollectively through representatives of their choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right is affected by the pro-visions in Section 8 (a) (3) of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of this Act :(a)Post at its plant in Kansas City, Missouri, copies of theattached notice marked "Appendix." aCopies of said notice, to befurnished by the Regional Director for the Seventeenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Seventeenth Region, inwriting, within 10 days from the date of 'this Order, what steps theRespondent has taken to comply herewith.' In the eventthatthis Orderis enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "ADecision andOrder" the words "ADecree ofthe United States Court of Appeals,Enforcing an Order." CLARK PRINTING COMPANY, INC.125[The Board'certified that a majority of the valid votes in the elec-tion in Case No. 17-RC--4050 was not cast for Amalgamated Lithog-raphers of America, Local No. 25, affiliated with Amalgamated Lithog-raphers of America, and that said labor organization is not theexclusive representative of the. employees in the unit foundappropriate.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate employees about their voting inten-tions in any representation election or use an employment formrequiring job applicants to disclose their union affiliation in amanner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1) of the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Amal-gamated Lithographers of America, Local No. 25, affiliated withAmalgamated Lithographers of America, or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to theextent that such right may be affected by Section 8(a) (3) of theAct, as amended.CLARK PRINTING COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)-(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice,.1200 Rialto Building, 906 'Grand Avenue, Kansas City, Mis-souri, Telephone No. Baltimore 1-7000, Extension-731, if they haveany question concerning this notice or compliance with its provisions.-INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended,29 U.S.C. Section 151,et seq.,herein called the Act. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDOn March 19, 1963, the Amalgamated Lithographers of America, Local No. 25,affiliated with Amalgamated Lithographers of America, herein called the Union orLocal 25, filed a charge against Clark Printing Company, Inc., herein called either theRespondent or the Company.On May 8, 1963, the General Counsel of the NationalLabor Relations Board, by the Regional Director' for the Seventeenth Region, issueda complaint and notice of hearing, the complaint alleging that the Respondentduring-stated times has engaged in and is engaged in unfair labor practices withinthemeaning of Section 8(a)(1) and (3) of the Act. On May 15, 1963, theRespondent filed a motion for More Definite Statement.Thereafter on May 21,1963, the General Counsel filed a motion in opposition to the Respondent's motionfor More Definite Statement.Thereafter the Regional Director for the SeventeenthRegion issued his Order Referring the Motion to the Trial Examiner for disposition.Said motion was referred to Trial Examiner Jerry B. Stone, who issued his OrderDenying Motion for More Definite Statement on May 24, 1963. In the interimcounsel for the Respondent filed a motion for Additional Time To Answer which wasgranted by the Regional Director on May 21, 1963. In due course the Respondentfiled its answer on May 28, 1963, in which it admitted certain jurisdictional allega-tions in the complaint, but denied that it had engaged in any of the alleged unfairlabor practices, and by way of "confession and avoidance," admitted that it hadlaid off and finally discharged Richard Tierney "because of economic reasons," ofwhich more below.Prior to the filing of the charge and the issuance of the complaint herein, theUnion and the Company entered into a Stipulation for Certification Upon ConsentElection in Case No. 17-RC-4050 which was approved by the Regional Director onFebruary 18, 1963.Thereafter on March 19, 1963, an election was held.'Theoutcome of the election is best stated in the following quote from the RegionalDirector's Report on Challenged Ballot and Recommendation to the Board regard-ing Case No. 17-RC-4050, dated April 30, 1963.REGIONAL DIRECTOR'S REPORT ON CHALLENGED BALLOTAND RECOMMENDATIONPursuant to a Stipulation for Certification Upon Consent Election, enteredinto by the parties and approved by the Regional Director for this region onFebruary 18, 1963, an election by secret ballot was conducted pursuant toparagraph 1 of the Stipulation on March 19, 1963.The tally of ballots, issuedand served upon the, parties.at the conclusion of the election and on the sameday, showed that three votes were cast for the Petitioner and three against it,and that there was one challenged ballot.Thus, the challenged ballot affectsthe results of the election.The ballot in question is that of Richard Tierney. It was challenged by theEmployer for the reason that'Tierney's name was not on the eligibility list andthat his services were terminated prior to the election.Pursuant to paragraph 6 of the Stipulation, I report as follows:On March 19, 1963, and after the election had taken place, the Petitionerfiled with this regional office a charge against the Employer alleging,inter alia,that Tierney had been discriminatorily discharged on or about February 27,1963; Case No. 17-CA-2138. Following investigation of the said charge, Ihave determined that a complaint should issue alleging that the, Employer did,in fact, discriminatorily discharge the said Tierney.Such a complaint willissue in the near future.Since Tierney's eligibility will be determined by theoutcome of the charge matter, I make the followingRECOMMENDATION1.That the Board direct-a hearing on the eligibility status of Richard Tierney.2.That the Board authorize the Regional 'Director for the SeventeenthRegion to consolidate said hearing with thehearing onthe complaint to.beissued in Case No. 17- CA-2138.'HUGH E.' Sra u y,Regional Director for the 17th Region.Dated: April 30, 1963, at Kansas City,Missouri.Thereafter on May 15, 1963, the Board 'issued its Order DirectingHearing inCase No. 17-RC-4050. Pursuant to the Board's Order the Regional Director for.:'Thesame datethat the chargeherein wasfiled, of which more below. CLARK PRINTINGCOMPANY, INC.127the Seventeenth Region issuedhis Order Consolidating Cases and Notice ofHearing,in the matterat hand, on May 17, 1963.In hisorder the Regional Director statedthat:_IT IS HEREBY ORDEREDpursuant to Section 102.33 of the NationalLabor Relations Board'sRulesand Regulations, Series8, as amended, that thesecasesbe, and they hereby are, consolidated for the purpose of hearing ruling,and decision by a Trial Examiner, and that thereafter Case No. 17-RC050be transferred to and continued before the Board in Washington, D.C., and thatthe provisions of Sections 102.46 and 102.69(e) of the abovementioned Rulesshall govern the filing of exceptions.Further,YOU, ARE HEREBY NOTIFIEDthat the hearings directed by -the Board in.Case No. 17-RC-4050 will be held simultaneously with the hearing in CaseNo. 17-CA-2138 already scheduled for July 9, 1963, at 10:00 a.m. (CST), atRoom 1200, Rialto Building, 906 Grand Avenue, Kansas City, Missouri, at whichtime and place you will have the right to appearin person,or otherwise, andgive testimony.As indicated abovethe Respondent,in due course,filed its answer to the com-plaint on May 28, 1963.Pursuant to notice, the combinedcases cameon for hearing before Trial Ex-aminer James A. Shaw in Kansas City, Missouri, on July 9, 1963.At the hearingherein all parties were afforded full opportunityto examine and cross-examinewitn6ses,2 toargue orally, and to submit briefs after thecloseof the hearing insupport of their respectivepositions.On or about July 29, 1963, the GeneralCounsel and the Respondent filed briefs with the Trial Examiner, which he hascarefully considered in the light of .the recordhereinas a whole.On or about July 29, 1963, counsel for the Respondent filed with the TrialExaminera motion tocorrect transcript: 'Thereafter on August 1, 1963, the GeneralCounsel fileda responseto Respondent'smotionto correct transcript, in which hestated that he had no objections to the Respondent'smotion,except as to corrections2 and 6. Since the Respondent'smotion as regardsthese two corrections obviouslygoesfar beyond typographicalerrors,the Trial Examiner feels theyshould be setforth herein; consequently they follow below:2.Page 137,lines. 1 and 2, change "Have you interrogatedor questionedTierney relative tohis unionactivities?" to read "Have you interrogated orquestioned Small relative to hisunionactivities."6.Page 151, line 21, change "... we need. not talk about now and if we." to read "... we needed to talk about it now and which we wanted to talkabout."In support of correction 2, counsel for the Respondent submitted an affidavit ofthe witness Schartzer.The General Counsel's objection to the foregoing is best stated in the followingexcerpt from hisresponseto the Respondent's motion to correct transcript.Comes now Counsel for the General Counsel and, in response to Respondent'sMotion To Correct Transcript,statesthat,with the exception of correctionsNos. 2 and 6, he has no objection- to the corrections requested by counsel forRespondentsincethey appear to be simply typographical errors and mistakesin transcription that do not materially or substantially change the record.In reference to Respondent's requested corrections No. 2 and No. 6, however,'it isobvious that these corrections. go beyond the scope of ordinary record cor-rectionsin that they do materially change the record herein and are, therefore,opposed by Counsel for the General Counsel. In this respect, it should bepointed out that Schartzer's affidavit attached to the motion is clearly self-serving and does not deserve any long comment.To this extent, the-request onthe part of Respondent to change the record after the hearing has been closedshould, therefore, be denied. ''WHEREFORE, Counsel for the General Counsel urges that the Trial Ex-aminer deny Respondent's motion as to items numbered 2 and 6.2 Though'the Union was the Petitioner in -Case' No. 17-RC-4050, it did not choose :toparticipate in the litigation of theissuespertinent thereto at the hearing herein.,744-670-65-vol. 146-10; 128DECISIONSOF NATIONAL LABOR.RELATIONS BOARDAfter careful consideration the Trial Examiner hereby grants the Respondent'smotion to correct transcript, except as to corrections 2 and 6; regarding. these proposedcorrections, the Trial Examineris incomplete agreement with the General Counsel.As he sees it the Respondent's proposals not only go far beyond mere typographicalerrors, but to what are unquestionably pertinentissuesherein.In such circumstancesthe position of the General Counsel is not only logical, but well taken and under-standable.To grant the Respondent's motion as to these particular correctionswould, in the long run, reduce proceedings before the Board to a battle of affidavits,which clearly was not the intent of Congress, as is well evidenced by even a cursoryglance at Section 10 of the Act?Upon the entire record, including consideration of briefs filed by the parties, theTrial Examiner hereby makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, and the answer admits,that:"(a)At all times materialherein,the Respondent,a Missouri corporation,has maintained its office and principalplace of business at KansasCity,Missouri,where it has been,and currently is, en,gaged in the printing and lithography business;(b) In the course and conduct of itsbusiness operations,the Respondent annually sells products and renders servicesvalued in excessof $25,000 directly to customers in States of the United States,.otherthan the State of Missouri;(c) In the course and conduct of its business operations,the Respondent annually sells products and renders services valued in excess of$50,000,to customers located in States of the United States other than the State ofMissouri."In the circumstances the Trial Examiner finds that the Respondent is, and at alltimes material herein has been,an employer engaged in commerce within the meaningof Section 2(6) and 2(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Lithographers of America,Local No.25, affiliatedwith Amal-gamated Lithographers of America,is a labor organization within the meaning ofSection- 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged violations of Section. 8(a) (3) and (1) of the ActNo proper understanding of the issues herein could be had without a picture ofthe Respondent's business operations at times material herein.The Respondent'sbusiness is confined to "offset printing" of catalogues, brochures, and advertisingmatter .4In order to carry on its business operations it owns and operates offsetprinting presses.In addition it has "a small bindery and plate-making facilities,and a typing department ... consisting of one girl and some typewriters." 5The Respondent had a complement of around 24 employees in 1961, which forreasons that will be apparent below was reduced to 15 in February 1963. Insofar asthe issues herein are concerned we are primarily interested in the printing departmentand the equipment used in printing the Respondent's ultimate product.The recordshows that at times material herein the Respondent had four presses in its pressroom.They are referred to in the record as follows:. the 29-inch Miehle, the 17 by 22and 36-inch Harrises, and the 15-inch Chief. Insofar as we are concerned herein,the Miehle and the Harris presses play an important role as will be shown below.The most important issue herein is whether or not the Respondent dischargedRichard Tierney because of his activities on behalf of the Union.,The Respondentcontends that Tierney was laid off and/or discharged for economic reasons. In themain the issues as to Tierney center around the Respondent's decision to sell its 36-inch Harris press, which led up to its discharge of Tierney.There is another- issue'The Respondent's motion to correct transcript and its attachments and the GeneralCounsel's response to Respondent's motion to correct transcript are hereby received inevidence and' made a part of the record herein'as Trial Examiner's Exhibits Nos. 1 and 2,respectively.-''According to the dictionary,offset printing"is a process by -which an inked impressionIs made on a rubber covered roller and then transferred to paper."s Quotes from the credible testimony of Carl Clark, Jr. CLARE PRINTING COMPANY, INC.129and that is, whether or not an employer has a right to manage his own business inhis efforts to operate it. economically, or is he required to turn this prerogative overto one of his employees, such as Tierney, who had publicly and privately abused theindividual whom the Employer had selected as the supervisor of the department wherethe employee worked? Suffice it to say that the answer to this questionis foundin the testimony of Tierney himself, both on direct and cross-examination.Afterlong and careful consideration the Trial Examiner is convinced that in the finalanalysis, we are concerned with. a case that is not only enigmatic, a riddle so to speak,but which, quite frankly, could well be.dubbed "Tierney vs. Schartzer," as will be,obvious .6Richard Tierney was employed by the Respondent as a press operator in October1961.At the time he was hired he filled out an application form which all applicantsfor jobs were required to do.One of the questions on the application form con-,cerned his membership in the Union; it was under the general heading "EXPERI-ENCE RECORD," and was as follows, "Union Affiliation ____________________."He answered the question and entered the name of the Charging Union herein?Tierney was hired to operate the 36-inch Harrispress.At the time he had hadaround 9 years' experienceas a pressmanand was a qualified journeyman operator.In filling out his application form he did not mention the Miehlepress as one ofthose which he had operated before he went to work for the Respondent.Accord-ing to his own testimony he had had very littleexperienceon the Miehle press, andthatwas for a 2-week period several years before he went to work for theRespondent.8At the time Tierney was hired, Lloyd D. Warden was superintendent of thedepartment.According to Warden's credible testimony Tierney was hired to runthe 36-inch press.He further testified that Tierney toldhim on several occasionsthat he had no desire to operate the Miehle press. Since the record herein clearlyshows that the Miehle press plays an important role in the dispositionof the issuesherein, the TrialExaminerfeels that the following excerpt from Warden's testimonyas to Tierney's attitude toward the Miehle press should be inserted herein.Conse-quently it follows below:Q.While Tierney was under your supervision, did you haveseveral con-versations with him relative to his desireto .run or learnthe operation of theMiehle Press?A. Yes.-Q.And approximately when did you have theseconversations?A. Do you mean-I'm sorry.What time of the day or-Q. [Interrupting.]No, the year or month if you can fix it.A. I can't pick the month out.... It was in '62, the year of '62.Q. And thisis at the timeyou were plant superintendent?A.Well, the early part^of '62 and possibly in the latterpartof '61.But Ican't be for sure.Q. Did you have more than one conversation with him?A. Yes.-Q. You had several?A. Yes, I would sayseveral.6 According to Webster's New Collegiate Dictionary,a riddleis ". .. An .enigma pro-poundedfor solution by guessing . .. . 11So isit here.4 See General Counsel's Exhibit No. 2.8At this point the Trial Examiner desires to point out that hisfindings and conclusionshereinhave been made in the light of his observation of the conduct and deportment atthe hearing herein of all the persons who testified therein, and after a. very carefulscrutiny of the entire record,oraland documentary, all of which has been read and re-readand rechecked severaltimes, andbeing well aware of the contentions of the partieswith respect to the credibility problems here involved, particularly in the light of thecontroversy as to the alleged errors in the transcript of the record taken at the hearingherein, andthe documentary evidence in support of the Respondent's defense-in chiefwhich, when coupled with the fact that it would unnecessarily protract this report tosummarizeall the testimony, oral and documentary, the following is a composite pictureof all the factual issues involved and the conclusions herein are based thereon. -Theparties maybe assuredthat in 'reaching all resolutions,findings, andconclusions hereinby the TrialExaminer,that the recordas a -wholehas been carefully considered ; relevantcaseshave been studied ; and each contention advanced by the parties has been carefullyweighed and considered,even thoughnot specifically discussedherein. 130DECISIONS OF\NATIONAL LABOR RELATIONS BOARDQ.,During these conversations, did Tierney tell you what his desires were.relative to learning to operating the Miehle press?A.Well, yes, he was a Harris press man and Miehle is mechanically somuch different, he had no desire to learn to operate it.Q. He told you he just didn't have any desire?A. Yes.Yes.Q. Now, during the period that you were superintendent, on occasions didyou have mechanical troubles on the Miehle press?A. Yes.Q. During these occasions, did you ask Tierney if he could offer any advice;and assistance in this mechanical trouble?A. Yes.Q.What would he tell you?A. That he didn't know anything about it mechanically.At the time Tierney was hired Howard Schnitz was operating the Miehle press,.which he continued to do until sometime in September 1962, when he was replacedrby Schartzer.As indicated above, Tierney, thoughassignedto the 36-inch press.when there was work to be done on it. During the period that Warden wassuperintendent the employees who were under his jurisdiction were permitted to gohome when there was no work for the presses.In April 1962; Warden was transferred to thesalesdepartment under the follow-ing circumstances.Since his testimony in this regardgoesright to the heart of theRespondent's defense as to Tierney, the Trial Examiner feels that the, followingexcerpt from his testimony should be inserted herein.Q. How did this change come about?A..Well, it was in the early part of 1962, business was pretty bad. I had anassistant at the time. 'This assistant and myself went to both of Mr. Clarksand said that it was pretty obvious that the company couldn't afford both ofus, the way business was at the time, and it was just the handwriting on thetry to see if I could sell.And that's what happened.Q. So that you becamea salesmanand your assistant became the plantsuperintendent?A. Yes.Q.Have you had' any discussions with officers of the company relative todiscontinuance of the 36-inch press?A. Yes, sir, I have had.Q.When did thesediscussionstake place?A. I would say, oh, a couple of months after I started to work there, whichwas in 1960, or 1961-I mean, I just mentioned it atthe time.And then itcome more-talked about it much more later.Q.When did the serious discussions start?A. I would say the end of last year.Q. That would be in-A. [Interrupting.] 1962.Q. The end of 1962?A. Yes.Q. And where did you have these discussions?.A. At generalmeetings, sales meetings,periodically,twice a week,I believewe had them.And talking about business, how businesswas and all,and whatcould be done to help to make more money because we were losing money.That's-we brought up getting rid of the 36-inchpress at thetime becausewe weren't keeping it busy..Q. And thiswas the consensus of opinion, to get rid of the 36-inch press?A. Yes.Q. And this was back in November and December of '62?A. Yes, I believe so.The primary purpose of inserting the'foregoing excerpt from Warden's testimonyis that it shows the Respondent was gravely concerned about the 36-inch press longbefore Tierney was discharged on February 22; 1963.Another reason is that it isindicative of the reasons advanced by Tierney in his testimony that led to the em-ployees joining the Union in January 1963, which was to the, effect that there hadbeen several employees laid off, by the Respondent, and they decided that it would' 'CLARK PRINTING COMPANY, INC.131(be beneficial to them to join the Union. In other wordsit ispart of the background,.and shows that the employees themselves were well aware of the Respondent's pre-carious financial condition at times material herein.Since we are concerned witha small business it isreasonable to infer from the foregoing excerpt from Warden's-credible testimony, and that of otherwitnesseswho testified at the hearing herein,that not only Tierney but all of the employees were well aware of the Respondent's.financialconditionat all timesmaterial herein, and had been long before Schartzerwas promoted to supervisor over the pressroom on or about January 10, 1963.According to Tierney, he and the other employees in the pressroom were permittedto.gohome when. there was no work in the pressroom while Warden was plantsuperintendent, but this policy changed, and they were assigned to other departmentssuch as the bindery after Bastin took over Warden's job.Tierney and the otheremployees were guaranteed 35 hours per week, and their weekly pay was predicatedon this basis whether they worked or not. So when Bastin and Schartzer who suc-ceeded him tried to find other work for them in the plant some of the employeesresented it, particularly Tierney.9His testimony was to the effect that the employeesresented the Respondent's change in policy.One of the most important incidents that we are concerned with herein occurred,on September 12, 1962, when Fred W. Schartzer was hired to replace Howard Schnitzon the 29-inch Miehle press.At the time Schartzer was employed by the Respondent he was a member of LocalNo. 16 of the Printing Pressman's Union, and retained his membership therein at=all times material herein,ioWe now come to Tierney's testimony regarding Schartzer.Quite frankly it hasperturbed the Trial Examiner no end, not only as to what he said about Schartzer, buthis demeanor at the time he was interrogated by counsel.Here as in similar situa-tions the best account of what transpired at a certain time and/or what was said bythose involved in the incident is best told in the language of the witnesses themselves.According to Tierney he was called into Carl Clark, Jr.'s, office shortly before"Schartzer was promoted to foreman of the pressroom; and advised of the Respond-ent'sdecision.As to what transpired at the time, let us first take a look at Tierney's,testimony on direct examination.Q. (By Mr. BLAKE.) Calling your attention, Mr. Tierney, specifically to Janu-ary, or approximately January the 10th, 1963, would you tell us what happenedon that day?A. I think Fred Schartzer was made foreman around that time.Q. I see.And did you have any conversation with anybody about his being-made foreman that day?A. Yes.Carl Clark, Junior, called mein his office.Q. And what was the conversation? .A. Right before he was made foreman. And told me he was going to makeFred Schartzer foreman.And Carl had heard that I was going to quit whenthey made Fred Schartzer foreman, and I told him yes, that was-true.And heasked me, he says-we wasrunning aStewart Hall job four-color process, twosides-and he asked me if I was going to leave him in the middle of that job,and I said no, aslong ashe would handle it. [Emphasis supplied.]Q.When you say he, you are referring to?A. Carl Clark,Junior..Q. I see.A. That I would not work with Fred Schartzer in any way. And Carl said,no, this job was between him and I and we would finish it that way..Q. I see.Now, again, that was the day, or probably the day, Mr. Schartzerwas made superintendent, is that correct?A. Yes, around there."His testimonyon cross-examinationregarding the above incident, though similarto that on direct, is couchedin languagemuch more expressive, which when con-sidered inthe light of his demeanor while testifying as to Schartzer is, to the TrialExaminer at least,of considerable importance' and quite frankly a persuasive factorin his ultimate dispositionof the General Counsel's caseas to Tierney.For this9This findingis predicated,on Tierney's overall testimony and the fact that he was theonlywitness for the General Counsel who testified in this regard.30He testified that he resigned.from the Union about 2 months before'the hearing herein,which wason. orabout May 9, 1963. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDand obvious reasons, the following excerpt from his testimony on cross-examinationis likewise inserted herein below:Q.Now, at the time that Fred Schartzer was made plant foreman, youstated that you had some conversation with Carl Clark, Junior, about thisappointment?A. Yes.Q. You told Carl Clark, Junior, that you were going to quit?A. Yes.Q.What was the problem between you and Fred Schartzer?A. There was a half a dozen problems between Fred and I.We never gotalong from the day we walked in there.[Emphasis supplied.]Q.More specifically, what was the matter?A. He come-which isn't done-come over and pulled out a sheet of paperwhen my press was running, took a look at it, which was no business of hiswhatsoever.And he also had some comment.He was-I can only-I haveno proof of this, but half of the employees or more have told me that all hewas was trouble.He gave them trouble.He gave-he was a troublemaker,as far as I was concerned.Q. In other words, you are saying in so many words you just didn't likeFred Schartzer?A. I told Carl what I thought of him, sir.TRIAL EXAMINER SHAW: Told what?The WITNESS: Told Carl what I thought of him.TRIAL EXAMINER SHAW: When did you do that?The WITNESS: When he called me into his office and told me he was goingto make him foreman.TRIAL EXAMINER SHAW: What did you tell him you thought of FredSchartzer?The WITNESS: I said I thought he was chicken shit.TRIAL EXAMINER SHAW: What date was that again?The WITNESS: That was around February the Will, when Fred was madeforeman.Q. (By Mr. ENGLE.) That was January the 10th?A. January the 10th.Mr. BLAKE: January.When Schartzer assumed his duties as supervisor over the pressroom there weretwo operators, Tierney and Jack Small.According to Tierney, Schartzer told themthat he was to operate the 36-inch press and Small the 29-inch Miehle, and that the17- by 22-inch Harris press was to be operated by either of them when there wasno work on their regularly assigned presses, or on the "job that was most important"at the time.Small was assigned to the Miehle press at the time Schartzer assumed his dutiesas foreman on a temporary or trial basis.He was later replaced by one Warrell,a pressman who had had previous experience on Miehle presses.-A few days after Schartzer assumed his duties as foreman over the pressroom,Tierney took several of the employees to the union hall where they signed applica-tion-for-membership cards.Who these employees were, and their job assignments,is none too clear in the record.As a matter of fact the record herein contains noevidence as to what constituted the appropriate unit in the representation case.Thesole purpose of the above reference to the unit involved in the representation pro-ceeding is to show the extent of Tierney's union activities at times material herein.On or about January 25, 1963, the Respondent received a notice from the Board'sRegional Office that the Union herein had filed a petition for an election, Case No.17-RC-4050.What transpired after the "R" petition -was filed will be discussed inmore detail below.As indicated above, the Respondent's major defense to the charges herein as toTierney is that he was laid off and/or discharged because of its decision to sell its36-inch press which the record clearly shows was one of the major causes of itseconomic plight.The Respondent received a letter dated January 25, 1963, fromits auditor,"William J. Troupe, in which he recommended that it sell the 36-inchpress."-On February 8, 1963, Tierney was discharged by Carl Clark, Jr., under the follow-ing circumstances.According to Tierney, Carl Clark,. Jr., called him into the officeand told him the Company was losing money on the,36-inch press, and that, his"The Respondent received the letter on Monday morning,January 28, 1963. CLARK PRINTING COMPANY, INC.133services were no longer needed.He was discharged and given a week's severancepay.A few days later, February 13, 1963, he was recalled to work by the Re-spondent under circumstances that will be discussed below.Neil Barnard, Tierney's assistant on the 36-inch, press, was also laid off and/ordischarged on February 8, 1963.. Both he and Tierney were recalled to work onFebruary 13, 1963.According to the credible testimony of Carl Clark, Jr., Tierney and Barnardwere laid off on February 8, 1963, for economic reasons and in accordance with a.decision the Respondent had made as to the discontinuance of the 36-inch Harrispress several weeks before the Union entered the picture. Since this matter is partand parcel of the Respondent's defense-in-chief to the charges herein, the TrialExaminer will discuss it in more detail below.The record is replete with testimonyin this regard which, in the main, is supported by documentary evidence that wasadmitted in evidence by the Trial Examiner at the hearing herein.Quite franklyithas been the assaying of the latter that has caused the Triad Examiner consider-able concern and delay in disposing of theissuesherein.We now come to what the Trial Examiner considers a most important incident.He has reference to the fact that on February 13, 1963, the Respondent notifiedTierney and Barnard by telegrams to return to work on February 15, 1963.Whattranspired thereafter will be discussed below.Tierney and Barnard were called back to work for two reasons, one of whichwas an order the Respondent had received from one of its customers for a rerun ofa job, and the second was that it had a good chance of securing a new job forprinting certain items for a suburban paper, both of which would have beenprinted on the 36-inch Harris press.That the Respondent was sincere in its effortsto put Tierney and Barnard back to work on the 36-inch Harris is found in thecredible testimony of Carl Clark, Jr.According to Clark, Junior, he issued instructions to Mrs. Clark, the Respondent'sbookkeeper, on February 8, 1963, to place an advertisement in "five different news-papers, Des Moines, Wichita, and so forth, and put. an ad in those newspapers andadvertise the press for sale." 12The "advertisement" was mailed out to the news-papers on February 10, 1963.According to Clark, Junior, shortly after the Respondent had inserted its advertise-ment in the papers for the sale of the 36-inch Harris press, he received a messagefrom one Tom Leathers, an old school friend, to the effect that he would like todiscuss the possibility of the Respondent printing certain publications for him,namely two suburban newspapers, the "Village Squire" and the "Country Squire."The main reason for Leathers' message to Clark was that he desired to change theprinting of his publications to offset which as indicated was the Respondent'sspecialty.Moreover, if the Respondent was able to secure this work fromLeathers, it would help solve its problems with the 36-inch Harris press.The netresult of Clark's conversation with Leathers was that the Respondent had ' a goodchance of getting the job but before any final decision could be reached Clarkwanted time to investigate the requirements of the job, such as costs, bindery,and the like.The foregoingsumsup the position of the Respondent insofar as theLeathers publications are concerned as of the close of business February 12, 1963.On thesame date,however, the Respondent also received an unexpected order fromGuaranteed Foods fora rerun of a job it had done before it shut down the 36-inchpress on February 8, 1963.As a result of the Leather interview and the rerunorder from Guaranteed Foods, Clark, Junior, instructed Mrs. Clark, the bookkeeper,to cancel the newspaper advertisements and to wire Tierney and Barnard to returnto work at'once.Here, at long last, according to Clark, Junior, the Company hadfound the answer to its problems, but unfortunatelyas ofttimeshappens to many ofus our plans go askew, or as Burns put it in "To a Mouse":"The best laidschemes o''mice and menGang aft a-gley;'An' lea's us naught but grief andpain,-For promised joy."1122Quotes from Carl Clark,Ir.'s, credible testimony.The press referred to is the, 36-inchRarrls'pre`ss that ' Tierney and Barnard had been working on at the time they were laidoff, on February 8, 1963. .: . 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDSo was it here insofar as the printing of the "Village Squire" and the "CountrySquire" are concerned, as is well evidenced in the following excerpt from CarlClark, Jr.'s credible testimony.Q. Now, after you had called Barnard and Tierney back to work and hadtaken the press off the market on February 13th, 1963, did you begin to workout the production details on the Leathers publication?A. Yes, I did.Q. And on February 13th, did you reach a conclusion-A. [Interrupting.]Yes.Q. (Continuing.)As to the production details?A. Yes.Q.What was your conclusion?A. Conclusion was, it was possible to print it on that press, but there wasno way in the world you could bind the job within the time element the manhad to have his publication bound. In other words, you had to produce thewhole job in three days and while I could produce it on the press by workingaround the clock for a day and a half, there was no way in the world I couldget my bindery or buy any equipment without having it specially built to bindthis job.So the Leathers job just wouldn't fit.Q. So the Leathers job just wouldn't fit your plant?.A. That's right.Q.What effect, if any, did your discovery as to the Leathers job have onyour decision relative to the 36-inch press?A. Left it right back where I was before.As indicated in the above excerpt fromClark'stestimony the Respondent was"right back where it started from" when it laid off Tierney and Barnard on Febru-ary 8, 1963,insofar as its problems regarding the 36-inchHarrispress are concerned.That theRespondent at this stage,of its operations was gravely concerned as towhat might flow from its decision to discontinue the 36-inch Harris press is foundin the testimonyof Clark,Junior,and its attorney,Earle J. Engle.The gist oftheir uncontradicted,undenied,and credible testimony in this regard is to theeffect that Clark, Junior, requested Engle to contact Frank Carl,the Union's rep-resentative at all times material herein,and discuss the problems that the Re-spondent was faced with regarding its operation of the 36-inch Harris press.Englemet with Carl on at least two occasions,February 13 and 15,1963, and on eachoccasion tried to discuss with him the Respondent'sproblems but Carl refused toeven talk to him aboutit.Carl's reasons for refusing to discuss the matter werethat there was an election in the offing,and that he had been instructed by theInternational Union to ignore the Respondent's request.13The only thing that Carlsaid in the course of his conversation with Engle was to the effect that if theRespondent was having trouble with its 36-inch Harris press, it.should sell it.The rerun job lasted 4 or 5 days.When it was completed the Respondent, afterlong and careful consideration,decided to-go ahead with its plan to sell.the 36-inchHarris press.Having,reached this decision it again advertised the' press for salein various newspapers in the'area.Itwas eventually sold on May 10, 1963,to theFichey Printing Company in Cincinnati, Ohio.When the rerun job was completed the Respondent again laid off and/or dis-charged Richard Tierney on February 22, 1963.A few days later he got a jobwith the Yearbook House, a lithograph company in KansasCity,Missouri.Barnard,who was called back to work at the time Tierney was on February 13,1963, was not laid off when the rerun job was completed' but was retained by theRespondent to runthe 15-inch Chief .press and other jobs in-and around thepressroom.Since,in the final analysis, one of the General.Counsel's principal contentions asto Tierney is that he should have been given the.29-inchMiehle press to operate,pnd that the pressman,Warrell,who had been hired to do so (after Tierney andBarnard were laid off on February 8, 1963),be either assigned to other work orlaid off and that the Respondent's failure to do so was for discriminatory reasonsand hence violative of Section 8(a)(3) and(1-)of the Act.In the circumstancesthe Trial Examiner feels that he should at this-point insert the following excerpt13 Carl entered an appearance at the hearing herein and. was present at ,the time. bothEngle and Clark Junior testified.Even so he did not choose to.testify at the hearing.Consequently their testimony in this regard stands uncontradicted and undenied in therecord and is fully credited by the Trial Examiner. CLARK PRINTING COMPANY, INC.135.from the testimony of Carl Clark, Jr.', which clearly shows that Tierney's attitudetoward the 29-inch Miehle press was as well known not only to his coworkers, in-cluding Schartzer, but to Carl Clark, Jr., as well,atall times material herein:14Q. April 1962, did you have any conversation with Tierneyrelative to hisknowledge on the 29-inch Miehle Press?[Emphasis supplied.]A. Yes.Q. And where was this conversation?A. Howard Schnitz was running the 29-inch Miehle and Chuck Warden, oursuperintendent, was on vacation.And there was some sort of a problem on theMiehle-I couldn't tell you what it was-some sort of a malfunction, somethingwrong with the Miehle, and I went over to Rich who was running the 36-inchHarris and I asked him if he knew anything about this Miehle, somethingwas wrong with it, and he said "No, I don't know anything about it."TRIAL EXAMINER SHAW: Pardon me, I don't like to interrupt, but how do,you spell Miehle?The WITNESS: M-e-i-h-l-e-.TRIAL EXAMINER SHAW: M-a-i-h-The WITNESS: l-e.TRIAL EXAMINER SHAW: I have it spelled another way.The WITNESS: It's a German word.TRIAL EXAMINER SHAW: It's all through the record. I thought it was.M-e-a-.Q. (By Mr. ENGLE.) Has Tierney ever expressed any interest to you in oper-ating this 29-inch Miehle?A. No.Q. At the time the 36-inch press was discontinued, did Tierney request con-sideration for the 29-inch Miehle?A. All he said was thanks and left.Q.Now, at the time that you hired Warrell for the 29-inch Miehle, did yougive Tierney any consideration?A. Oh, Fred and I talked about it a little bit, putting him on the Miehle,but there was no sense talking about it much because he made it pretty clearhe didn't like Miehle and he didn't know anything about it and that's where weput our fancier jobs, and since we weren't going to have the 36 we couldn'ttake chances, we had to have somebody experienced on the Miehle, so we didn'tconsider him seriously for five minutes, no.As pointed out above the Union filed its petition for an election in Case No.17-RC-4050 on or about January 24, 1963. Thereafter on February 18, 1963, the-parties herein executed Stipulation for Certification Upon Consent Election.On,March 19, 1963, pursuant to the foregoing stipulation, an election by secret ballotwas conducted under the supervision of the Regional Director for the SeventeenthRegion (Kansas City, Missouri).As indicated above, there were approximatelysix eligible voters and seven ballots were cast, of which three were for the Petitionerand three were against the Petitioner, and one vote was challenged, that of Tierney,who at the time was not on the Respondent's payroll but was then regularly employedby Yearbook House, a lithographing firm in Kansas City, Missouri, as a pressman.After the election was over, the Union filed the charge against the Respondent herein,which is the predicate for the complaint we are concerned with herein.The Re-spondent's defense to thecase astoTierneyisaspointed out above, that he waslaid off and or discharged for economic reasons.Though the Trial Examiner hasmade numerous references to its defense-in-chief above, factual and otherwise, ithas been primarily for the purpose ofpresentinga picture, so to speak, as to Tierney'srole in the incidents that led up to theissuanceof the complaint herein and theirimpact upon hisultimate disposal.of the case at hand.As the Trial Examinerseesit, the Respondent's caseas to Tierney is that whenit decided to cease operating the 36-inch Harrispress,he "went with the press," soto speak, and his'serviceswere no longer required.As pointed out and discussedabove, Tierney was primarily a Harrispressman,and had on many occasions duringthe course of his employment with the Respondent so informed his supervisorsand his coworkers.He had also publicly and privately told them of his dislike forthe Miehlepress.As a consequence of his statements his idiosyncrasies were wellknown to Respondentat all timesmaterial herein, as is well illustrated in the aboveexcerpt.from Carl' Clark, Jr.'s uncbntradicted and undenied testimony regardingTierney's attitude towardstheMiehle press.14 The record is none too clear as to just- what a Miehle' press is, except to the extentthat It is German made and is usedon "fancyprinting."- ' 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDNow back again to the controversial 36-inch Harris. press, and its role in theissues herein as to Tierney.The Respondent purchased the 36-inch Harris press in1958 at a cost of around $28,000. It is what is known in the trade as a single-colorpress.Other Harris presses referred to in the record are styled two-color and four-color presses.The Respondent could print single- or one-color jobs on its 36-inchpress, but if it had an order that called' for two different colors on a page, say of acatalogue or some advertising order, it would have to run the sheets back through-the press a second time, while its competitors who had two-color or four-color Harmspresses could do the job with one run.Obviously the labor cost on the Respondent's36-inch Harris would be twice as much as the same job run by ^a competitor on atwo-color Harris press.This was the motivating factor behind the Respondent's.decision to get rid of the 36-inch Harris press.Another factor was the fact thatsometime in 1961 one of the Respondent's top salesmen left its services and wentto work for a competitor and took several of its accounts or customers along withhim. In addition it lost two or three of its biggest catalogue accounts in 1961 and1962 such as the Zeff catalogue, the Kesco catalogue, and the Eads Brothersfurniture catalogue.During this same period it also lost an account with theU.S. Corps of Engineers.The net result of its misfortunes was that it suffered abusiness loss in excess of $20,000 in 1961.At this point the Trial Examiner desires to point out that his findings as to theRespondent's economic problems during the years 1961, 1962, and 1963, and theirrelevancy to the "36-inch Harris press-Tierney" issue are predicated upon his finalinterpretation of the credible testimony of the Clarks, and the witnesses Hier,Walker, and Yeo, who testified on its behalf at the hearing herein.His findings arein the final analysis a summation and or interpretation of their testimony and thedocumentary evidence adduced at the hearing herein in support thereof. It wouldunnecessarily burden this report to annotate his findings in this regard by referringto each and every document and the testimony adduced regarding the issues herein,both major and minor.As the Trial Examiner sees it no trier of the facts is "com-pelled to annotate to each finding the evidence supporting it." 15Faced with its 1961 loss of more than $20,000, the Clarks decided to make athorough investigation of the situation and to find the ways and means to correct it.One of the first things the Respondent did was to lay off some employees, such asthe receptionist, girls in the art and bindery departments, a camera operator, andan employee in the plate-making department.At the time the Respondent startedto reduce its staff it had about 24 employees, which were eventually cut down toaround 15 at the time of the hearing herein. Insofar as we are concerned herein,themajor decision of the Respondent at the time, that is the latter part of 1961and early 1962, was to thoroughly investigate the cost of operating the 36-inch press.As indicated above, Warden, who was plant superintendent at the time, had recom-mended to the Clarks that they sell the 36-inch press and to "farm out" to otherprinting companies any work that could be done on the 36-inch press, which wascommon practice in the industry.gestion was the fact that from his personal observations, day in and day out, thepress was idle about 50 percent of the time.The Respondent, however, decided totry to increase its business on the 36-inch press by starting a campaign for four--color presswork.What happened to its campaign is best told in the following excerptfrom Clark, Junior's, testimony:Well, it started out like 'a house afire and went pretty well, I would say, fortwo or three months, andthen we found out that all was not gold when you getinto this fancy work, that competition can usually-do it cheaper with multi-colorequipment ...What Clark, Junior, had reference to was the fact that the Respondent could notcompete with the two- and four-color presses, as is clearly evidenced in the followingexcerpt from Clark, Junior's, testimony regarding a conversation he had with"Woody" Walker, a competitor, who owned and operated multicolor presses, as tothe printing costs of multicolor work:Q. How did his prices stack up with your prices?A. Pretty simple. I would-say that was the thing that started the ball rolling.He said that he wanted $6.50 per thousand impressions on his two-color press.Now, our basic charge at that time was $4.25 per thousand impressions on ourone-color press, which meant that if I had a two-color job I'd have to run itthrough my press twice, so every thousand impressions would cost $4.25 timesSee327 U.S. 515.;andTrumballAsphalt,Oo. of Delaware,314 F.2d 382,383 ('C.A. 7), 136 NLRB 1461.- CLARK PRINTING COMPANY, INC.137two, or $8.50, and he would run the same job for $6.50 a thousand,. and theplates cost the same.In addition to Walker, Clark, Junior, talked to several others in the industry:regarding the Respondent's problems.The upshot of the Respondent's investigations-was that it should sell the 36-inch press.This decision was reached in the latter part,of 1962.However, Clark, Senior, felt that before they sold the press they shouldhave their auditor,William J. Troupe, carefully check the cost of operating the36-inch press while he was auditing the Respondent's books for the fiscal year, 1962.With this in mind Clark, Senior, sent the following letter to Troupe on December 12,1962:Mr.WILLIAM J. TROUPETroupe, Kehoe, Whiteaker & Kent309 Security Bank BuildingKansas City 1, KansasDECEMBER12, 1962.DEAR BILL: While I think about it and before you start our audit at the endof the year, we'd like for you to pay particular attention to the operation of our36" press.According to industry publications, as well as other people in the business,it'spractically impossible to make a profit on the operation of this pressunless it is run on a two shift basis.We are seriously considering selling it butfeel that your opinion should be sought first.Here are the facts.We keep the press busy between fifty percent and sixtypercent of the time, which amounts to three and a half to four hours per day.The combined labor cost of the two men running it is $6.36 per hour, plusfringes.You have the figures on depreciation, overhead, maintenance, etc.Ourselling price per hour is around $18.00.There's no big hurry but when you finish the audit, I'd appreciate youropinion.Many thanks.Sincerely,CWC:sr/lmCLARK -PRINTING COMPANY, INC.,C.W. CLARK, Sr.,Chairman of the Board.On January 25, 1963, Troupe sent the following letter to the Respondent, which itreceived on Monday, January 28, 1963.16Mr. CARL W. CLARK, Sr.PresidentClark Printing Company301 West 17 StreetKansas City, MissouriJANUARY 25, 1963.DEAR CARL: Sorry it has taken this long to answer your letter about yourpress operation, but this is a busy time of the year.As I see this situation, if we use round figures of 150 hours per month,possible production (7 hours per day plus 21 days per month) your pictureis this:954. 00 direct wages/month.$30,000 investment over 10 years------- $250. 00 depreciation/month.'Total____________________________ $1,104.00 cost/month.50% of 150 hours-75 hours plus $15.00_ $1, 125.00 selling price/month.60% of 150 hours-90 hours plus $15.00_ $1,350.00 selling price/month.Obviously, this ' is not- profitable at these percentages.We have shownbefore that you. must get approximately three times your direct labor cost tocover overhead; fringes; maintenance, etc.Even if you got,.100% productionof 150 hours/month, you would not reach the "three times" ratio.Iwould say that unless you can sell' enough work to bill around$3,000.00/month from this press, that. you can't afford to operate it.Sell itand reduce your bank loan.I hope this information-isSincerely yours,WJT: amwhat you- wanted. If not, give me a call.TROUPE, KEHOE, WHITEAKER & KENT,(S).William J. Troupe,WILLIAM J. TROUPE.is Seesupra. 138DECISIONSOF NATIONALLABOR RELATIONS BOARDA major factor in the Respondent's decision to dispose of its 36-inch Harris presswas the fact that it operated only 56 percent of the time.As a result the pressmen-assigned to operate it, Tierney and his assistant in this case, were working as suchonly 56 percent of the time, though they were being paid for 35 hours a weekwhether the press was in operation or not.To be sure there were times when Tierneyworked on the 17 by 22,inch Harris press, but his own testimony clearly shows thaton many occasions he had nothing to do and when Warden was in charge of thedepartment he would leave the plant and go home. Further evidence that suchwas the situation is likewise found in Tierney's testimony regarding his resentmenttowards Bastin and Schartzer because they had the effrontery to assign him and others.similarly situated to other work in theplantduring such periods of idleness.More-over, the Trial Examiner is convinced that Schartzer's policy in this regard was afactor in Tierney's efforts to unionize the shop and explains his testimony at the,hearing herein as to why the Union came into the picture about January 15, 1963-because Schartzer "pushed it on, yes." 17Concluding and Overall Findings as to the Alleged Violations of Section 8(a) (3 )of the ActAfter long and careful consideration of the case as to Richard Tierney, the TriatExaminer is convinced and finds that the General Counsel has failed to prove by a,preponderance of the evidence that the Respondent herein engaged in conductviolative of Section 8(a)(3) and (1) of the Act.Quite frankly, what we areactually faced with herein is pure speculation, particularly as to the General Coun-sel's contention that Tierney should have beenassignedto the 29-inch Miehle pressand that Warrell, who had been hired a few days before Barnard and Tierney wererecalled to work on February 13, 1963, as the operator of the Miehle press, shouldhave been either laid off or assigned elsewhere to make room for Tierney.Therecord herein does not support his contention in this regard, for the followingreasons.As the Trial Examinerseesithere we have an employee, Richard Tierney, whohad publicly expressed his dislike for his immediate superior, Fred W. Schartzer,in no uncertain language, not only to his coworkers but to one of the major stock-holders ' and officers of the Company, Carl Clark, Jr., before and at the timeSchartzer was under consideration for appointment to a supervisory position. Inaddition he had also repeatedly, throughout his entire tenure 'of employment withthe Respondent, stated, not only to his coworkers but his immediate superiors aswell, his dislike for the Miehle press and his preference for the 36-inch Harris press.which the record clearly shows was a contributing factor in the Respondent'sfinancial problems at times material herein. In all the circumstances the TrialExaminer is convinced and finds that the Respondent was justified in not onlydisposing of its 36-inch Harris press, but its operator as well. In other words itwas justified in its position that "Tierney went with the 36" Harris press."More-over, it must be borne in mind that its problems with the 36-inch press had beenunder discussion for months; before the Union entered the picture. In additionthe record clearly shows that its financial plight was well known to its employees asis evidenced by the testimony of not only the Clarks but one of its salesmen, Warden,and by the General Counsel's own witnesses, including Tierney, in their testimonyas to nonworking hours for which they were paid under the Respondent's prevailingwage policy 'of 35 hours per week for the employees in the pressroom.Insofar as the Respondent's failure and/or refusalto assignTierney to the29-inchMiehle, the Trial Examiner of necessity in the final analysis would be.compelled to rely upon sheer speculation and surmise to accept the General Coun-sel's theory, and not on- a preponderance of the reliable and probative evidenceadduced at the hearing herein in support of hiscase-in-chief.Tierney'sown testi-mony is,in hisopinion, the answer to the General: Counsel'sposition as to thispestiferousissue.18Issues similar to that with. which we are faced herein regarding Tierney, wherethe General Counsel has contended that an alleged discriminatee should have beenplaced on this machine or put on another job and another employee either movedto another. job or laid off in order. to. make room for the, alleged discriminatee andthatthe employer's failure to do so was discriminatory and . hence automatically17See recordat page 37.18 SeeBoard of Publication of the MethodistChurch d/b/a MethodistPublishing Housev.N.L.R.B.,297 F. 2d 379 ((j.A. 6), settingaside129 NLRB 1420-inrereliance upon"speculationand surmise and not on established fact." CLARK PRINTINGCOMPANY, INC.139violative of the Act, have been before the Board and the courts before.19As indi-cated above, the Trial Examiner is convinced that the only possible way that hecould make any findings herein in favor of the General Counsel's case as to Tierneywould be by way of suspicion and conjecture.This the Trial Examiner cannotand will not do, since neither suspicion nor conjecture is evidence. In the cir-cumstances discussed, described, and found above, the Trial Examiner is convincedthat the following excerpt from a factually similar case, in the United States Courtof Appeals for the Fifth Circuit,N.L.R.B. v. T. A. McGahey, Sr., et al., d/b/aColumbus Marble Works,233 F. 2d 406, 412-413, is pertinent:The Board's error is the frequent one in which the existence of the reasonsstated by the employer as the basis for the discharge is evaluated in terms ofits reasonableness.If the discharge was excessively harsh, if lesser forms ofdiscipline would have been adequate, if the discharged employee was more, orjust as, capable as the one left to do the job, or the like then, the argumentruns, the employer must not actually have been motivated by managerial con-,siderations, and (here a full 180 degree swing is made) the stated reason thusdissipated as pretense, nought remains but antiunion purpose as the explanation.But as we have so often said: management is for management.Neither Boardnor Court can second-guess it or give it gentle guidance by over-the-shouldersupervision.Management can discharge for good cause, or bad cause, or nocause at all. It has, as the master of its own business affairs, complete freedomwith but one specific, definite qualification: it may not discharge when the realmotivating purpose is to do that which Section 8(a)(3) forbids.In all the circumstances the Trial Examiner will recommend below that the case:as to Richard Tierney be dismissed in its entirety.B. The alleged independent violations of Section 8(a) (1) of thle ActThe complaint alleges that Schartzer engaged in certain conduct that was inde-pendently violative of Section 8(a)(1) of the Act. In addition it alleges that the.application for employment form that the Respondent required employees to fill,contained an "item calling for disclosure of union affiliation," at time material'herein, that was likewise violative of the Act. In its answer the Respondent specifi-cally denied each and every allegation in this regard.The Trial Examiner will first dispose of the allegations in the complaint thatconcern Schartzer.The General Counsel in support of his allegations used twowitnesses, Jack Lee Small and Neil Barnard.Let us first look at the testimony of Neil Barnard. The record shows that Barnardwas hired by the Respondent sometime in June 1962 to operate the Chief 15 offsetpress.Sometime in September 1962 he was put on the 36-inch Harris press as a"feeder" for Tierney who was the pressman.He remained on this job until Feb-ruary 8, 1963, when he was laid off and or discharged along with Tierney underthe circumstances discussed and described at considerable length herein above inthat section of this report devoted to the alleged discriminatory discharge of Tierney.Barnard was called back to work along with Tierney on February 13, 1963. Therecord is none to clear as to just what his job was after he returned to work onFebruary 15, 1963. From what the Trial Examiner is able to glean from the recordhe was "doing ... just any kind of job, cutting, bindery, shipping, whatever neededto be done and then I went back on the Chief 15 and the multilith." At this pointthe Trial Examiner desires to point out that Barnard also testified that the 36-inchHarris press was shut down after Tierney was laid off and/or discharged onFebruary 22, 1963, and was never used thereafter.29According to Barnard's credible testimony he had several conversations withSchartzer about the Union after February 22, 1963; his testimony on direct examina-tion is most interesting,as isevidenced by the excerpt therefrom that follows below:Q.Now, Mr. Barnard, I want to call to your attention a period about a week:afterMr. Tierney's discharge which would be a week after February the 22d,and ask you if you had any conversations with Mr. Schartzer about the union?A.Well, I had several conversations with Schartzer about the Union.Mostof them I started. I was-I wanted to talk about it and find out as much aboutit as I could.And they were just general conversations. Some of the questionswere questions that I asked and some were he asked.And he asked questionsthat I didn't think it was any of his business; I just didn't answer them.19 Seeinfra.YO. Seesupra,in rethe layoff and/or discharge of Tierney on February 22, 1963.Abovequotes are from Barnard's credible testimony. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.What were these questions that he asked you,, Mr. Barnard?A.Well, he asked me once, he just-in our conversation-he wanted toknow how I was going to vote, and I just didn't answer him.Q. You didn't answer him.Did he,say anything further to you during these.conversations?A.Well, I' don't know if it was the same conversation. _ Like I said, we hadseveral.And he said that he had some doubt about how I was going to vote,.but since Rich was gone he thought I would vote the right way.TRIAL EXAMINER SHAW: You would what?The WITNESS: He said since he had some idea-he didn't know how I was.going to vote since Richard Tierney was gone, he knew I wasgoingto vote,how I was going to vote.He further testified that the reason he went to Schartzer and asked him about theUnion was that he had been "in an another union before I came there and I hada very unhappy experience with it and it was fairly common knowledge that I was.unhappy with the union," and that Schartzer and other employees knew how hefelt about the union.His overall testimony was to the effect that he did not considerthe remarks of Schartzer as either coercive, threatening, or as a promise of benefitsinanyway, shape, or form. In addition to admitting that he started all of theconversations with Schartzer except one, he testified in substance that he could notrecallwho started up the conversation in which Schartzer asked him how he was.going to vote in the coming election, but that in any event the conversation "didn'tlast very long, because when I didn't answer the question he just didn't say anythingelse." 21Schartzer admitted that he talked with Barnard about the Union on several oc-casions but that he did not ask him as to how he was going to vote in the comingelection because "it was generally known around the plant how he was going tovote; it was assumed by myself ... because it was a well known rumor around theplant, he had talked to everybody about it and it got back to me, his intentions." 22From the foregoingit isobvious that the Trial Examiner is faced with a questionconcerning the credibility of Barnard and Schartzer as to whether or not Schartzerasked Barnard how he was going to vote. Though both witnesses impressed himfavorably, he is inclined to credit Barnard's version of the conversation for thereason that Schartzer had a special interest in the outcome of the election that goesback to Tierney's activities on behalf of the Union (which the record clearly showswere well known to the Respondent and its supervisory staff), and his antipathy,toward him as an individual 23 Schartzer, as a person, in such circumstances wouldconsider the union movement and Tierney as "one," and unconsciously would beconcerned about the result of the election. In the circumstances it is logical toassumethat he did make the inquiry attributed to him by Barnard, and the TrialExaminer so finds.Barnard also testifiedconcerninga conversation he had with Carl W. Clark, Sr.,chairman of the board of directors of the Respondent corporation. Since the TrialExaminer considers his testimonyin this regardof importance, the following excerpttherefrom follows below:Q. Has any officer or'supervisor of the company made any threats to you?A. No.Q. Have any of them promised you anything if you would vote for oragainstthe union?A. No. Carl, Senior, said to me one day that it didn't make any differencehow I went, if I done my work I would have my job.Q.When did he tell you this, approximately?A. I don't know. I don't have a very good memory of days.Q.Wasit before the election?A. Yes, I believe it was before the election. I went in there one morning toget a job okayed and there was kind of a little discussion about it, nothing inparticular, just a discussion of the union.Q. And he said it didn't matter how you voted, as long as you did your job,you would have a job?A. Yes.u Quotes from Barnard's testimony on direct examination.2'Quotes from Schartzer's testimony.zv Seesupra, in rethe abusive language used by Tierney in his conversation with ClarkJunior before Sehartzer was promoted to plant superintendent. CLARK PRINTING COMPANY, INC.141In disposing of theissue asto Barnard;;the Trial Examiner is convinced that, theabove-referred-to conversations with Schartzer, all -but one of which started on hisown initiative, had no effect whatsoever upon him in the exercise of his rights underthe Act.As a matter of fact, Barnard's interpretation of what Schartzer meantwhen heasked him how he was going to vote in the coming election was the exactopposite of the General Counsel's contention, as is clearly evidenced in his testimony.where he said, ". . . It meant to me I was going to vote for the Union, and nowthat Rich was gone he wouldn't be around there to influence me,I would vote theway I thought I ought to."24Inall the circumstances discussed and described above,the Trial Examiner is convinced and finds that Schartzer's comments to Barnardwere meaningless, and in the final analysis mere trivia.Consequently, he willrecommend below that the allegation in the complaint in this regard be dismissed.Now as to the allegation in the complaint that concerns Schartzer's statements toJack Lee Small.According to Small he had a conversation with Schartzer about amonth before the election which was held on March 19, 1963.His testimony wasas follows:Iwas running the 17 by 22 Harris at the time. Fred Schartzer, the super-visor, came back and was standing around the press and he asked -me what Ithought about the union, Local 25. I gave him no reply.And then he askedme if there was anything I would like to know about Local 25.And I stillgave no reply.And then he asked me if there was anything I wanted to knowabout Local 25, the truth about Local 25, that I should ask some of theprevious members that's working there at Clark Printing, and he said there aretwo or -three of them.And I still gave no reply.And then he says, he askedme which way I was going to vote. And I still gave no reply. So he turnedaround and walked away.Q. I see.Now, there was nothing further to this conversation, is thatcorrect?A. No, there was not.On cross-examination of Small, counsel for the Respondent endeavored to im-peach his testimony by means of an unsworn pretrial statement, which was signedby him under the following circumstances.On or about March 25, 1963, Smallwas interrogated by the Respondent's counsel as to the allegations in the chargeagainst the Respondent which had been filed by the Union on March 19, 1963. Theinterrogation took place in the office of Clark, Senior, in the presence of the Clarksand Schartzer.At the hearing herein Small was queried by counsel for the Re-spondent as to what transpired at that time.From what the Trial Examiner is ableto glean from Small's testimony, he told Engle, the Respondent's attorney, andothers present including Schartzer, that Schartzer had attempted to talk to him aboutthe Union in the circumstances set forth above.He further testified in substancethat at the time he signed it he did so because ". . I assumed this concerned mainlyabout the other"; and that as far as he. was concerned it "didn't pertain to Mr.Schartzer." 25 The statement in question follows below:JACK L. SMALLNo foreman or supervisor of the company or anyone else has made anythreats to me about the union.No officer or supervisor of the companyor anyone else, has made meanypromises if I would vote' against theunion.In my opinion no supervisor has interrogated me relative to theunion, no officer or supervisor of the company has attempted to makeme do anything relative to the union that I did not want to do.JACK LEE SMITHMarch 25, 1963Despite the General Counsel's vigorous objection to the admission in evidenceof the foregoingstatement, the Trial Examiner admitted it for the following reasons.In the first place because Small admitted he signed it, and, secondly, because at thetimeitwas offered he considered it of little or no probative value, and so advisedcounsel for the Respondent at the time he admitted it in evidence 26 For reasonsset forth below, he is still of that opinion, particularly- after consideringthe docu-mentin question in the light of the recordas a whole.24 By "Rich" Barnard is referring-to Richard Tierney.m Quotes from Small's credible testimony on voir dire examination by the GeneralCounsel,at thetime counselfor theRespondent offered the document In question in evi-dence.See transcript of testimony at pages 64, 65, and 66.20 See Respondent's Exhibit No. B-i. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDSchartzerwas not queriedabout the conversationreferred.to by Smallin his.-testi-mony.According to his testimony on both directand cross-examination,the only,interrogation he was subjected to was ingeneralitiesphrased in legalisticlanguageas to whetherhe made promisesof benefits or threats,or interrogated or threatenedany employee "relative to union activities," which he deniedexcept in the case ofNeil Barnard, which hasbeen discussed and disposed of above.After long and careful consideration the Trial Examiner is convinced and findslatter's testimony in this regard.A compelling factor in the Trial Examiner's findingin this regard is found above in his commentas regardsSchartzer's conversation,with Barnard.He honestly feels that Schartzer's conversations with both Smalland Barnard were impelled by his troubles with Tierney, which were personal for.reasons discussed at considerable length hereinabove.Moreover, it must be homeinmind that the conversation with Small occurred about a month before theelection on March 19, 1963, which the Trial Examiner finds would have been aroundFebruary 16, 1963, at which time Tierney had been recalled to work by theRespondent.Another compelling factor, to the Trial Examiner at least, is thefact that both of. the Clarks and Schartzer himself testified after Small, and werenot queried by counsel as to either the meeting with Small that we are concernedwith or the circumstances under which the statement in question was taken fromSmall 27In the circumstances discussed, described, and found above. the Trial Examinerfinds thattechnicallyspeaking Schartzer's interrogation of Small was violative ofSection 8(a)(1) of the Act.As to his final disposition and recommendations asto this particular allegation in the complaint, it, along with others of this nature,will be discussed and disposed of hereiribelow.There yet remains for disposition the allegation in ,the complaint that the Respond-ent "for a period of five years prior to February of 1963, had required certain appli-cants for employment to fill out a questionnairecontainingan item calling fordisclosure of union affiliation." 28There isno issuein this regard, since the Respond-ent furnished the General Counsel copies of the applications in question and asindicated stipulated that it had used them for several years.At the same time counselfor the Respondent informed the Trial Examiner that it had discontinued the use ofthe forms before the charges were filed herein.Here again we are faced with a technical violation of Section 8 (a) (1) of the Act,which under certain circumstances would justify the Trial Examiner's recommendingthat it cease and desist from such conduct.Whether or not there is justification forhis recommending a remedial order as to not only this issue but those that have alsobeen discussed above will be commented upon below. Suffice it to say at this pointthat his ultimate disposition of not only this particularissuebut the entire complaintherein as well has perturbed him no end, and he assures all concerned that he hashonestly and conscientiously endeavored to be fair to all parties in accordance withthe statedpurposesof the Act.With this in mind he disposes of the issuesherein-below regarding not only the alleged violations of Section 8(a)(1) but the entirecomplaint as well.The Trial Examiner has carefully considered the issues herein and as indicatedabove has been greatly perturbed by the state of the record regarding certain of theissues herein.As he sees it, here we have a case where the record is barren as toany past unfair labor practices by the Employer. In fact, insofar as this recordisconcerned, the first effort of its employees to engage in concerted activities wasafter Schartzer, a coworker, was promoted to a supervisory position.The movingcharacter behind this effort was Richard Tierney, who the record clearly indicateswas motivated not by his concern over the betterment of the employees' workingconditions, butbecause of his intense hatred of Fred Schartzer,whom he referredto in his testimony at the hearing herein as "chicken shit."Despite the fact thathis attitude was well known to the Clarks, they went ahead with their original planand promoted Schartzer to the job he held attimesmaterial herein.As the TrialExaminerseesit, this was their prerogative, and no concern of Tierney or anyoneelse.Nor was the fact that Schartzer endeavored to correct certain working oondi-rr It should be borne in mind that there is a vast difference between the admissibility of.evidence,either documentary or oral,and U8 a-probative valuewhen considered in the lightof the record as a whole. Since this observation of the Trial Examiner is axiomatic hedeems it unnecessary to cite cases and authorities such as Wigmore,ad infinitum,in sup-port of his reasoning in this regard. Suffice it to say that he so advised counsel at thetime he admitted the statement in evidence.29Quotes from stipulation of the Respondent.See General Counsel's Exhibit No. 2. CLARK PRINTING COMPANY, INC.143tions in the press department,such as finding other workfor thepressmen whentheir presses were idle, "an unfairlaborpractice"as indicatedby Tierney in histestimonythatSchartzer"pushed the union"on the employees in the unit we areconcernedwithherein.Though the Trial Examiner has disposed'of the case herein-above as to Tierney,he feels that the foregoing reference to his activities meritsrepetition in assaying his ultimate findings regardingSchartzer's conduct,which asindicated above, constitute the only alleged violations of Section 8(a)(1) of theAct attributed to "officersand agents"of the Respondent herein.The Board itself in a recent case where the facts were somewhat similar to thosewe are faced with herein well states the Trial Examiner's ultimate conclusions andfindings in his disposition of the case at hand.He has reference to the Board'sDecision and Order in theGeneral Electric Company,143 NLRB 926.In that casethe Board held:Respondent has approximately 600 employees at itsCircleville,Ohio, plant.On May 28,1962,the Union filed a petition seeking to represent productionand maintenance employees at this plant.Thereafter the parties entered into aconsent election agreement.An election was held on June 28, 1962,which the,Union lost.During the weeks preceding the election,both the Union and theRespondent conducted vigorous campaigns setting forth their respective posi-tions as to the election.There is no contention that any of this campaigning,except for the acts of interrogation discussed hereinafter,was unlawful.FromMarch to June 1962,four minor supervisors asked four employees some ques-tions about the Union,such as what the employee expected to gain by havinga union,and how the Union was getting along.The acts ofinterrogationwere disconnected and appear to have been unplanned.No threats or promisesof benefitwere made during these interrogations and the background is freeof unfair labor practices.Although we believe that the Respondent oversteppedthe bounds of'permissive lawful action by the interrogation,we do not believethatthe conduct is sufficiently serious when viewed in total context to justify,issuing a remedial order.Accordingly,contrary to the Trial Examiner, we shalldismiss the complaint.[Emphasis supplied.]The TrialExaminer adopts thereasoningof the Board in the case referred toabove andis convinced and finds that it is applicable to the case at hand. In thecircumstances and upon all of the foregoing,the Trial Examiner will recommendbelowthat the complaint herein be dismissed in its entirety.CaseNo: 17-RC-4050Since the Trial Examiner has found above that Richard Tierney was laid off and/ordischarged for just cause before the election herein on March 19,1963, it followsthat pursuant to the terms of the election agreement he was ineligible to vote, theTrialExaminer will recommend below that the challenge to hisballot by theEmployer be sustained.Upon the basis of the foregoing findings of fact and upon the entire record in thisproceeding,the undersigned makes the following:CONCLUSIONS OF LAW1.The operations of Respondent,Clark Printing Company, Inc.; occur in, com-merce within the meaning of Section 2(6) and(7) of the Act.2.Amalgamated Lithographers of America,Local No.25, affiliated with Amal-gamated Lithographers of America,is a labor organization within the meaning ofSection 2(5) of the Act.3.TheRespondent-has not engaged in unfair labor practices within the meaningof Section 8 (a) (1) and(3) and Section 2 (6) and(7) of theAct bythe layoff and/or,1963,or by any other acts orconduct.4.The challenge to the ballot of Richard Tierney should be sustained becausehe was not an employee of the Respondent at the time of the election,pursuant tothe terms of the election agreement._RECOMMENDED ORDERUpon the basis of the foregoing findings of- fact,the entire record in this case,it is recommended that the complaint herein bedismissed in its entirety,and that the challenge to the ballot of Richard Tierney besustained.744-670-65-vol. 146-11